Citation Nr: 1022013	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware

THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
unemployability due to PTSD (TDIU).


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1957 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

In October 2009, the Board remanded this case for further 
development.  It has since returned to the Board for further 
appellate action.


FINDING OF FACT

In a written statement received in June 2002, the Veteran 
expressed his desire to withdraw his appeal.  
  

CONCLUSION OF LAW

Because of the withdrawal of the Veteran's appeal, the Board 
has no jurisdiction to adjudicate the merits of the claims.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  The record 
reflects that the veteran perfected an appeal with respect to 
the issues of entitlement to a higher rating for PTSD and 
entitlement to a TDIU.

However, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  A review of the record shows that, in a 
statement received from the appellant in June 2010, he 
expressed his desire to withdraw his appeal.  

Having met the requirements of 38 C.F.R. § 20.204, the 
appellant has effectively removed the aforementioned issues 
from appellate status.  Accordingly, the Board does not have 
jurisdiction to decide the appeal.  


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


